Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Sommers et al. (U.S. PGPUB 20050264567) is made of record as describing a related method of receiving parameters for creating an artefact, generating layers for the artefact, obtaining data from one of the other layers for the artefact, creating the layer by using procedural content generation, and compiling the layer into an artefact. However, Sommers et al. do not use the mutable general object associated with the artefact in the method as claimed, i.e.,
generating layers for the artefact, wherein each layer of the artefact represents a different feature of the artefact based on different arrangements of the data units of the mutable general object associated with the artefact, each layer comprising:
obtaining for one of the layers of the artefact, data from at least one of the other layers located prior to the one layer, wherein the data comprises information about an arrangement of the data units for the prior layers; and
creating the layer by using procedural content generation to mutate the data units in the mutable general object based on the data from one or more of the prior layers and the received parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/24/22